Exhibit 10.1

SUBJECT TO F.R.E. 408

STANDSTILL AND OPTION AGREEMENT

This Standstill and Option Agreement is entered into this 23 day of January,
2009 between plaintiff OPTi, Inc. and Renesas Technology Corp. and Renesas
Technology America, Inc.

1. Definitions:

a. “OPTi” shall mean plaintiff OPTi, Inc. a California corporation, with its
principal place of business at 3430 West Bayshore Road, Palo Alto, California
94303.

b. “OPTi Representative” shall mean employees, officers, and directors, of OPTi
in their individual capacities and specifically does not mean such persons in
their capacity as an employee, officer, director, representative or agent of any
entity other than OPTi or any OPTi Subsidiary. OPTi Representatives does not
include counsel for OPTi.

c. “OPTi Subsidiary” means an individual or entity that is or becomes controlled
by OPTi, directly or indirectly, or through one or more intermediaries. For
purposes of this definition, “control” means beneficial ownership of more than
fifty percent (50%) of the voting power of such entity entitled to vote in the
election of directors or similar managing authority of such individual or
entity.

d. “OPTi Group” shall mean OPTi, OPTi Representatives and OPTi Subsidiaries.

e. “Renesas” shall mean Renesas Technology Corp., a Japanese corporation, with
its principal office at 2-6-2 Ote-machi, Chiyoda-ku, Tokyo 100-0004.

f. “Renesas America” shall mean defendant Renesas Technology America, Inc., a
Delaware Corporation, with its principal place of business at 450 Holger Way,
San Jose, California 95134.

g. “Renesas Subsidiary” means an individual or entity that is or becomes
controlled by Renesas, directly or indirectly, or through one or more
intermediaries. For purposes of this definition, “control” means beneficial
ownership of more than fifty percent (50%) of the voting power of such entity
entitled to vote in the election of directors or similar managing authority of
such individual or entity.

h. “Renesas Group” shall mean Renesas, Renesas America, and Renesas
Subsidiaries.

i. The “Parties” shall mean OPTi, Renesas, and Renesas America jointly or
severally.

j. The “LPC Patents” shall mean United States Patents 5,944,807 and 6, 098,141
and all continuations, continuations in part, divisional or other counterpart
(in the United States or other country) of the applications which led to those
patents.



--------------------------------------------------------------------------------

k. The “Action” shall mean OPTi, Inc. v. Advanced Micro Devices, Inc.,
2:07-CV-278 (E.D. Texas).

l. “Renesas’ Co-Defendants” shall mean the named defendants in the Action other
than Renesas America.

m. “ Renesas Products” shall mean products made, sold, distributed and/or
developed by or for a member of Renesas Group.

n. “Renesas Customers” shall mean direct or indirect purchasers of the Renesas
Products.

o. “Final Resolution” of the Action shall occur upon the earlier of (i) the
resolution of all claims and counterclaims in the Action via any combination of
the dismissal of claims and counterclaims, the entry of final judgment as to all
claims and counterclaims, and/or the waiver of all rights of appeal as to such
judgments, or (ii) the passage of five (5) years from the effective date of this
Standstill and Option Agreement.

p. “Presnoop Patents” shall mean United States Patents No. 5,710,906, 5,813,036,
or 6,405,291 and all continuation, continuation in part, divisional or other
counterpart (in the United States or other country) of the applications which
led to those patents.

q. “Other OPTi Patents” shall mean all patents and applications in any country
owned or controlled by OPTi Group now or in the future, including but not
limited to the patents listed in Exhibit B and any continuation, continuation in
part, divisional or other counterpart (in the United States or other country) of
the applications which led to those patents, and specifically does not include
any of the LPC Patents or the Presnoop Patents.

r. The “OPTi Patents” shall mean the LPC Patents, the Presnoop Patents, and the
Other OPTi Patents.

Standstill and Option Payment by Renesas

2. Renesas shall pay to OPTi the amount of $750,000USD within 20 business days
of Renesas’s receipt from OPTi of the Tax Exemption Documents described in
Paragraph 3.

3. All payments under this Standstill and Option Agreement shall be made by
telegraphic transfer to the designated account of OPTi in United States Dollars.
OPTi shall provide to Renesas all completed documents necessary to apply for an
exception to taxation in Japan under the Convention Between the Government of
Japan and the Government of the United States of America for the Avoidance of
Double Taxation and the Prevention of Fiscal Evasion (“Tax Exemption
Documents”). In the event that OPTi provides the completed Tax Exemption
Documents and assists Renesas in good faith in applying for an exception,
Renesas shall make all payments under this Standstill and Option Agreement
without any deduction for taxes or charges of any kind.

 

2



--------------------------------------------------------------------------------

Standstill Agreement

4. Within 5 business days of the execution of this Standstill and Option
Agreement, OPTi and Renesas America will file a Stipulation of dismissal without
prejudice as to all claims currently pending between them, each side to bear its
own fees and costs. The Stipulation of dismissal shall be in the form attached
hereto as Exhibit A.

5. Commencing upon entry of the stipulated dismissal described in Paragraph 4,
and continuing for sixty (60) days after OPTi provides notice to Renesas of the
Final Resolution of the Action pursuant to Paragraph 11 (the “Standstill
Period”), OPTi Group shall refrain from bringing suit against any member of
Renesas Group for any claim except for a claim for the enforcement or
performance of this Standstill and Option Agreement.

6. During the Standstill Period, OPTi Group shall refrain from bringing suit
against any Renesas Customers for any claim arising by reason of any alleged act
of infringement of the OPTi Patents, whether directly or indirectly, by a
Renesas Product, whether alone or in combination with other devices. In the
event that any Renesas Customer brings suit against OPTi seeking a declaratory
judgment as to the infringement, validity, and/or enforceability of an OPTi
Patent, OPTi may seek relief for any infringement of the OPTi Patent which OPTi,
in its sole discretion, believes such Renesas Customer to have engaged in.

7. Nothing in Paragraphs 5 or 6 of this Standstill and Option Agreement shall
constitute or give rise to any release or license of Renesas Group or any
Renesas Customers for any past or future infringement of the any OPTi Patent.
Any damages or other monetary recovery to which OPTi may be entitled by reason
of any infringement of any OPTi Patent by Renesas Group or Renesas Customers
shall continue to accrue during the Standstill Period, and nothing in this
Standstill and Option Agreement will waive, diminish, abate, or otherwise limit
OPTi’s right to any monetary or injunctive relief in the event that OPTi may
bring suit against Renesas Group or a Renesas Customer in the future without the
breach of a provision of this Standstill and Option Agreement.

8. In the event that OPTi brings suit against Renesas Group or a Renesas
Customer in the future without the breach of a provision of this Standstill and
Option Agreement, neither Renesas Group nor the Renesas Customer shall rely on
the Standstill Period as the basis for a claim of laches or estoppel.
Notwithstanding the foregoing, nothing in this Standstill and Option Agreement
will waive, diminish, abate, or otherwise limit the ability of Renesas Group or
a Renesas Customer from claiming laches or estoppel for the periods preceding
and following the Standstill Period, alone or in combination.

9. During the Standstill Period and for a period of 30 days there after, Renesas
Group shall refrain from bringing suit seeking a declaration as to the
noninfringement, invalidity, or unenforceability of the OPTi Patents, or seeking
reexamination or reissuance of the OPTi Patents or similar relief, except in
response to an action filed: (i) against a member of Renesas Group for
infringement of the OPTi Patents; or (ii) against Renesas Customers for any
claim arising by reason of any alleged act of infringement of the OPTi Patents,
whether directly or indirectly, by a Renesas Product, whether alone or in
combination with other devices.

 

3



--------------------------------------------------------------------------------

License to Other OPTi Patents.

10. Patent License. In consideration of Renesas’ performance of its obligations,
undertakings, and covenants as set forth herein, including the payment
obligation set forth in Paragraph 2, effective as of the date of the execution
of this Standstill and Option Agreement, OPTi hereby grants to Renesas Group a
nonexclusive, perpetual, worldwide, fully paid-up license under the Other OPTi
Patents to make, have made (for Renesas branded product sold by Renesas), use,
sell, and offer to sell any products and services and to have products and
services made or performed exclusively on behalf of any member of Renesas Group
based on a design developed by or for, or otherwise owned and furnished to the
manufacturer, by a Renesas Group. The license granted by OPTi to Renesas
hereunder will extend to any Renesas Customers for any claim arising by reason
of any alleged act of infringement of the Other OPTi Patents, whether directly
or indirectly, by a Renesas Product, whether alone or in combination with other
devices. Nothing in this Paragraph 10 grants any license to any third party for
any product or combination of products not including Renesas Products. Any power
by Renesas Group to grant any such licenses to any such third party by
implication or otherwise is excluded.

11. Release by OPTi. In consideration of Renesas’ performance of its
obligations, undertakings, and covenants as set forth herein, including the
payment obligation set forth in Paragraph 2, effective as of the date of the
execution of this Standstill and Option Agreement, OPTi, its successors and
assigns, fully finally and forever releases and discharges Renesas Group and
Renesas Customers from any and all liability for acts or omissions existing
prior to the payment of the sum referred to in Paragraph 2 arising out of or
relating to the Other OPTi Patents.

License Option.

12. Upon payment of the sum referred to in Paragraph 2, and following the Final
Resolution of the Action, Renesas shall have an irrevocable option to license
the LPC Patents (the “License Option”).

13. The license which is the subject of the License Option shall be granted upon
the terms and conditions set forth in the form of license agreement attached
hereto as Exhibit B.

14. Renesas shall pay to OPTi within 20 business days of Renesas’s receipt from
OPTi of the Tax Exemption Documents described in Paragraph 3 the amount of
$250,000USD as a refundable, revocable advance payment of the License Option
described herein.

15. Within 30 days of the Final Resolution, OPTi shall provide Renesas with
written notice of the Final Resolution of the Action by overnight courier.

16. Renesas shall have the right to decline to exercise its option to license
the OPTi Patents within sixty (60) days of the notice referred to in Paragraph
15 (the “Option Period”), by tendering an executed copy of Exhibit B to OPTi.

17. In the event that Renesas does not decline to exercise its License Option
within the Option Period, OPTi shall tender to Renesas an executed copy of
Exhibit B to Renesas within fourteen (14) days of the close of the Option Period
and OPTi shall grant the licenses and rights identified therein.

 

4



--------------------------------------------------------------------------------

18. In the event that Renesas declines to exercise its License Option within the
Option Period, or if Renesas provides written notice that it will not exercise
its License Option, that option will be extinguished with no right of revival by
Renesas Group or any Renesas Customers. Within thirty (30) days of the end of
the Option Period or within thirty (30) days of written notice that Renesas will
not exercise its License Option (whichever occurs first), OPTi shall refund the
$250,000USD option fee of Paragraph 11 to Renesas in whole, without deduction,
to an account specified at that time by Renesas.

Termination of the Standstill.

19. In the event that Renesas permits its license option to become extinguished,
and upon termination of the Standstill Period provided for in Paragraphs 5 or 6,
OPTi may, in its sole discretion, bring suit against Renesas Group or Renesas
Customers for any relief then available to OPTi, including for past and future
damages and injunctive relief arising from the infringement by Renesas or
Renesas Customers of the LPC Patents.

Presnoop Patents

20. OPTi represents and warrants that it has examined the publicly available
information relating to the product lines of Renesas Group and found no evidence
that there is infringement (either direct or indirect) of the Presnoop Patents
by any of their products in the past or currently. Should OPTi come to believe
that a future Renesas product possibly infringes the Presnoop patents, OPTi will
notify Renesas of its belief of such alleged infringement and will initiate a
good faith discussion between the parties prior to filing suit. The good faith
discussion will include OPTi providing a detailed claim chart showing the
one-to-one correspondence between the claimed elements and the then-accused
Renesas products. Renesas Group shall not initiate any declaratory judgment
action as a consequence of such notice. Should OPTi sell or transfer the
Presnoop Patents, it shall encumber the patents with these obligations so that
they will be borne by any party who later acquires the Presnoop Patents.

Additional Provisions.

21. Each Party represents and warrants that it possesses the right and power to
enter into this Standstill and Option Agreement and grant the rights granted
herein.

22. Each Party represents and warrants that in executing this Standstill and
Option Agreement, it relied solely upon its own judgment, belief, and knowledge,
and the advice and recommendations of its own independently selected counsel,
concerning the nature, extent, and duration of its rights, claims, and
obligations hereunder and regarding all matters that relate in any way to the
subject matter hereof.

23. OPTi represents and warrants that it: (a) owns the entire right, title and
interest in and to the OPTi Patents; (b) there have been no assignments, sales,
licenses, conveyances or other transfer or disposition of any interest in the
OPTi Patents; and (c) it has never transferred any right to any cause of action
against Renesas Products.

 

5



--------------------------------------------------------------------------------

24. In addition and without prejudice to any other remedies that may be
available to either Party under this Standstill and Option Agreement, each Party
acknowledges that any breach of its obligations contained in this Standstill and
Option Agreement would subject the other Party to irreparable harm and that a
preliminary injunction would be warranted to protect the other Party from any
threatened or continuing breach of such obligations and that specific
performance of the obligations hereunder is necessary (but perhaps not complete)
remedy for any threatened or actual breach.

25. This Standstill and Option Agreement shall be binding on each Party and its
permitted successors and assigns.

26. If OPTi assigns or transfers any rights to any of the OPTi Patents or any
claims in the Action, the standstill contemplated by Paragraphs 5 or 6 shall
remain in effect, and the assignee or transferee shall be bound by the
standstill. As a condition of said assignment or transfer, OPTi shall enter into
a written agreement with the transferee making any such assignment or transfer
expressly subject to this Standstill and Option Agreement contemplated by
Paragraphs 5 or 6 and making the assignee or transferee subject to the rights
and obligations of OPTi and OPTi Group hereunder. The transferee shall be
substituted for “OPTi” and “OPTi Group,” as appropriate, throughout this
Standstill and Option Agreement. OPTi shall provide such agreement to Renesas.
Any attempted or actual transfer of patents or rights in violation of this
Paragraph 22 shall be null and void.

27. In the event of:

 

  (a) the filing by OPTi of a petition in bankruptcy or insolvency which
petition or proceeding is not dismissed within sixty (60) days; or

 

  (b) any adjudication that OPTi is bankrupt or insolvent; or

 

  (c) the filing by OPTi of any petition or answer seeking reorganization,
readjustment or arrangement of its business under any law relating to bankruptcy
or insolvency which petition or proceeding is not dismissed within sixty
(60) days; or

 

  (d) the appointment of a receiver for all or substantially all of the property
of OPTi; or

 

  (e) the making by OPTi of any assignment for the benefit of creditors; or

 

  (f) the institution of any proceeding for the liquidation winding up of OPTi’s
business which petition or proceeding is not dismissed within sixty (60) days.

The License Option of Paragraphs 12-18 shall be deemed fully exercised, the
license agreement of Exhibit C shall be deemed fully executed, and the license
contemplated in the license agreement of Exhibit C shall be fully granted.

28. The validity and interpretation of this Standstill and Option Agreement and
the rights and duties of the Parties shall be governed by the laws of the State
of Texas, without regard to conflicts of laws principles.

 

6



--------------------------------------------------------------------------------

29. Any controversy, claim, or dispute between the Parties arising out of or
relating to the terms of this Standstill and Option Agreement shall first be
discussed in good faith between the Parties within forty-five (45) days of
receipt of written notice from a Party to the other Party (-ies) identifying the
alleged controversy, claim, or dispute. Should said discussion fail to resolve
the issue, the issue may be resolved by instituting an action in the United
States District Court for the Eastern District of Texas for breach of this
Standstill and Option Agreement. The Parties agree to submit to the jurisdiction
of the Court, agree not to assert any defenses other than those which relate to
their compliance with the terms of this Standstill and Option Agreement, or any
term hereof, and agree that no defense to a claim of breach may be based upon
the claim that this Standstill and Option Agreement is invalid or unenforceable
for any reason or that the LPC patents are invalid, unenforceable, or not
infringed.

30. This Standstill and Option Agreement may not be assigned or transferred by
either Party without obtaining prior written approval of the other Party, except
in connection with the transfer of substantially all of the assets of the Party.

31. Each Party shall bear its own fees and costs related to the Action and the
settlement thereof. In the event of any proceeding seeking resolution of any
controversy, claim, or dispute between the Parties arising out of or relating to
the terms of this Standstill and Option Agreement, the losing Party shall pay
the reasonable attorneys’ fees and reasonable costs of the prevailing Party.

32. The invalidity or unenforceability of any term of this Standstill and Option
Agreement shall not affect the validity or enforceability of any other term, the
remaining terms being deemed to continue in full force and effect.

33. No waiver or modification of any right under this Standstill and Option
Agreement shall be effective unless contained in a writing signed by the Party
charged with such waiver or modification, and no waiver or modification of any
right arising from any breach or failure to perform shall be deemed a waiver or
modification of any future breach or failure of any other right arising under
this Standstill and Option Agreement.

34. All notices to be given to a Party under any of the provisions of this
Standstill and Option Agreement shall be in writing in the English language and
shall be deemed to have been duly given if delivered by hand or mailed by
registered, certified mail, or overnight mail service, postage prepaid, to the
Party at the address given below:

 

If to OPTi to:

 

OPTi, Inc.

ATTN: Chief Executive Officer

3430 W. Bayshore Rd., Suite 103

Palo Alto, CA 94303

  

If to Renesas, to:

 

Renesas Technology Corp.

ATTN: General Manager

Intellectual Property Division

Renesas Technology Corp.

2-6-2 Ote-machi

Chiyoda-ku, Tokyo 100-0004

Japan

 

cc: Renesas Technology America, Inc.

ATTN: General Counsel

450 Holger Way

San Jose, California 95134

 

7



--------------------------------------------------------------------------------

Notices delivered by mail shall be effective three (3) days after mailing. Such
notice will be deemed effective earlier if actually received earlier by the
Party. Either Party may change its address for the purposes of notice under this
Standstill and Option Agreement by giving the other Party written notice of its
new address.

35. This Standstill and Option Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original. Such counterparts together shall constitute one and the same document,
and each Party shall receive a duplicate original of the counterpart copy or
copies executed by it. For purposes hereof, a facsimile copy of this Standstill
and Option Agreement, including the signature pages hereto, shall be deemed to
be an original. Notwithstanding the foregoing, the Parties shall each deliver
original execution copies of this Standstill and Option Agreement to one another
as soon as practicable following execution.

36. This Standstill and Option Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes any
and all prior agreements, understandings, promises, and representations made by
either Party to the other concerning the subject matter hereof and the terms of
this Standstill and Option Agreement. There are no other agreements or
understandings between the Parties regarding this subject matter, written or
oral, express or implied. This Standstill and Option Agreement may not be
released, discharged, amended, or modified in any manner except by a written
instrument signed by duly authorized representatives of each Party.

 

8



--------------------------------------------------------------------------------

In Witness Whereof, the Parties have caused this Standstill and Option Agreement
to be effective as of January         , 2009.

 

OPTi, Inc     Renesas Technology Corp. By:         By:     Name:         Name:  
Katsuhiro Tsukamoto, Ph. D. Title:         Title:   President & COO     Renesas
Technology America, Inc.       By:           Name:           Title:    

 

9



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

SUBJECT TO F.R.E. 408

LICENSE AGREEMENT

This License Agreement (“License Agreement”) is entered into as of
                         , 200     by and between OPTi, Inc. and Renesas
Technology Corp. pursuant to the Standstill and Option Agreement between OPTi,
Inc., and Renesas Technology Corp. and Renesas Technology America, Inc. dated
January         , 2009 (the “Standstill and Option Agreement”). The Effective
Date (“Effective Date”) of this License Agreement is the date of the last
signature set below.

 

1. Definitions. Capitalized Terms used in this License Agreement shall have the
same meaning as in the Standstill and Option Agreement.

 

2. Payment by Renesas. Renesas has paid to OPTi the sum of $250,000 in order to
exercise the option granted to it under the Standstill and Option Agreement. The
receipt of said exercise payment, together with Renesas’ performance of the
obligations set forth herein, shall be deemed, and is acknowledged by OPTi to
constitute, good and valid consideration in support of the rights granted by
OPTi to Renesas and the obligations owed by OPTi to Renesas all pursuant to this
License Agreement.

 

3. Patent License. Effective upon the execution of this License Agreement, and
subject to Renesas’s performance of its obligations under this License
Agreement, OPTi hereby grants to Renesas Group a nonexclusive, perpetual,
worldwide, fully paid-up license under the LPC Patents to make, have made (for
Renesas branded product sold by Renesas), use, sell, and offer to sell any
products and services and to have products and services made or performed
exclusively on behalf of any member of Renesas Group based on a design developed
by or for, or otherwise owned and furnished to the manufacturer, by a Renesas
Group. The license granted by OPTi to Renesas hereunder will extend to any
Renesas Customers for any claim arising by reason of any alleged act of
infringement of the LPC Patents, whether directly or indirectly, by a Renesas
Product, whether alone or in combination with other devices. Nothing in this
License Agreement grants any license to any third party for any product or
combination of products not including Renesas Products. Any power by Renesas
Group to grant any such licenses to any such third party by implication or
otherwise is excluded.

 

4. Release by OPTi. Upon execution of this License Agreement, OPTi, its
successors and assigns, fully finally and forever releases and discharges
Renesas Group and Renesas Customers from any and all liability for acts or
omissions existing after the date of Final Resolution and prior to the Effective
Date of this License Agreement arising out of or relating to the LPC Patents.



--------------------------------------------------------------------------------

5. Limited Sublicensing Right to Renesas. The rights granted to Renesas under
this License Agreement may not be transferred, assigned, or sublicensed, except
in connection with the transfer, sale, or purchase of substantially all of the
assets of one or more businesses to which the subject matter of the LPC Patents
is related. In connection with any such transfer, Renesas shall have the right
to grant a third-party transferee a sublicense under the LPC Patents identical
to the rights granted to Renesas under this License Agreement. In the case of
the transfer or sale of a Renesas business, the patent license set forth in
Section 3 above will extend only to the Renesas products (and reasonable
follow-on products) already being made or sold by Renesas as of the date of the
transfer and shall not extend to products otherwise made or sold by the
transferee. In the case of the purchase of a business by Renesas, the patent
license set forth in Section 3 above will extend only to the products of the
transferor made or sold by Renesas after the date of transfer and shall not
extend to products otherwise made or sold by the transferee prior to the date of
transfer. Renesas shall provide written notice to OPTi of any such transfer at
least thirty (30) days after the date of such transfer.

 

6. Term. This License Agreement shall remain in effect from the Effective Date
until the date of expiration of the last to expire LPC Patent.

 

7. Warranties.

 

  a. Each Party represents and warrants that it possesses the right and power to
enter into this License Agreement and grant the rights granted herein; and,

 

  b. Each Party represents and warrants that in executing this License
Agreement, it relied solely upon its own judgment, belief, and knowledge, and
the advice and recommendations of its own independently selected counsel,
concerning the nature, extent, and duration of its rights, claims, and
obligations hereunder and regarding all matters that relate in any way to the
subject matter hereof.

 

  c. OPTi represents and warrants that as of the Effective Date it: (i) owns the
entire right, title and interest in and to the OPTi Patents; (ii) there have
been no assignments, sales, licenses, conveyances or other transfer or
disposition of any interest in the OPTi Patents; and (iii) it has never
transferred any right to any cause of action against Renesas Products.

 

8. Remedies. In addition and without prejudice to any other remedies that may be
available to either Party under this License Agreement, each Party acknowledges
that any breach of its obligations contained in this License Agreement would
subject the other Party to irreparable harm and that a preliminary injunction
would be warranted to protect the other Party from any threatened or continuing
breach of such obligations.

 

9. Successors and Assigns. This License Agreement shall be binding on each Party
and its permitted successors and assigns.

 

2



--------------------------------------------------------------------------------

10. Governing Law. The validity and interpretation of this License Agreement and
the rights and duties of the Parties shall be governed by the laws of the State
of California, without regard to conflicts of laws principles.

 

11. Dispute Resolution. Any controversy, claim, or dispute between the Parties
arising out of or relating to the terms of this License Agreement shall first be
discussed in good faith between the Parties within forty-five (45) days of
receipt of written notice from a Party to the other Party (-ies) identifying the
alleged controversy, claim, or dispute. Should said discussion fail to resolve
the issue, the issue may be resolved by instituting an action in the United
States District Court for the Northern District of California for breach of this
License Agreement. The Parties agree to submit to the jurisdiction of the Court
and agree not to assert as defenses any defenses other than those which relate
to their compliance with the terms of this License Agreement.

 

12. Assignability. This License Agreement may not be assigned or transferred by
either Party without obtaining prior written approval of the other Party.

 

13. Severability. The invalidity or unenforceability of any term of this License
Agreement shall not affect the validity or enforceability of any other term, the
remaining terms being deemed to continue in full force and effect.

 

14. Waiver and Modification. No waiver or modification of any right under this
License Agreement shall be effective unless contained in a writing signed by the
Party charged with such waiver or modification, and no waiver or modification of
any right arising from any breach or failure to perform shall be deemed a waiver
or modification of any future breach or failure of any other right arising under
this License Agreement.

 

15. Notices. All notices to be given to a Party under any of the provisions of
this License Agreement shall be in writing in the English language and shall be
deemed to have been duly given if delivered by hand or mailed by registered,
certified mail, or overnight mail service, postage prepaid, to the Party at the
address given below:

 

If to OPTi to:

 

OPTi, Inc.

ATTN: Chief Executive Officer

3430 W. Bayshore Rd., Suite 103

Palo Alto, CA 94303

  

If to Renesas, to:

 

Renesas Technology Corp.

ATTN: General Manager

Intellectual Property Division

Renesas Technology Corp.

2-6-2 Ote-machi

Chiyoda-ku, Tokyo 100-0004

Japan

 

3



--------------------------------------------------------------------------------

Notices delivered by mail shall be effective three (3) days after mailing. Such
notice will be deemed effective earlier if actually received earlier by the
Party. Either Party may change its address for the purposes of notice under this
License Agreement by giving the other Party written notice of its new address.

 

16. Counterparts, Facsimiles. This License Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original. Such counterparts together shall constitute one and the same
document, and each Party shall receive a duplicate original of the counterpart
copy or copies executed by it. For purposes hereof, a facsimile copy of this
License Agreement, including the signature pages hereto, shall be deemed to be
an original. Notwithstanding the foregoing, the Parties shall each deliver
original execution copies of this License Agreement to one another as soon as
practicable following execution.

 

17. Entire Agreement, Amendments. This License Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes any and all prior agreements, understandings, promises, and
representations made by either Party to the other concerning the subject matter
hereof and the terms of this License Agreement. There are no other agreements or
understandings between the Parties regarding this subject matter, written or
oral, express or implied. This License Agreement may not be released,
discharged, amended, or modified in any manner except by a written instrument
signed by duly authorized representatives of each Party.

In Witness Whereof, the Parties have caused this License Agreement to be
executed and to become effective as of the last date written below.

 

OPTi, Inc     Renesas Technology Corp. By:         By:     Name:         Name:  
Katsuhiro Tsukamoto, Ph. D. Title:               Title:   President & COO      
 

 

4



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

     Patent #     

Title

1    5,448,742      Method and Apparatus for local memory and system bus
refreshing with single-port memory 2    5,287,481      Automatic cache flush
with readable and writable cache 3    5,309,568      Local Bus Design 4   
5,371,880      Bus Synchronization Apparatus and Method 5    5,414,827     
Automatic Cache Flush 6    5,423,019      Automatic cache flush with readable
and writable cache tag memory 7    5,426,739      Local Bus I/O bus computer
architecture 8    5,463,759      Adaptive write back method 9    5,469,555     
Adaptive write back method 10    5,550,515      Multiphase Clock Synthesizer 11
   5,577,214      Programmable Hold Delay 12    5,768,624      Application for
Ping-Pong Buffering for fast DRAM access 13    5,790,831      VL-Bus / PCI
Bridge 14    5,805,905      Arbitration Protocol for Shared video and Host
memory 15    5,822,768      Dual Port Memory for a Unified Memory Architecture
16    5,854,638      Unified Memory Architecture with Parallel Access by Host
and Video 17    5,860,113      System for Using a Dirty Bit with a Cache Memory
18    5,881,271      System and Method for Clock Management 19    5,890,002     
System and Method for Bus Master Emulation 20    5,900,016      System for Using
a Cache Memory with A Write-Back Architecture 21    5,905,887      Clock
Frequency Detection for Computer System 22    5,907,857      Refresh-Ahead and
Burst Refresh Preemption Technigue 23    5,918,072      System for Controlling
Variable length PCI Burst Data 24    5,933,611      Dynamic Schedule for time
Multiplexed Serial Bus 25    5,968,151      System and Method of Positively
Determining ISA Cycle Claiming 26    5,974,495      Using a Back-Off Signal to
Bridge a First Bus to a Second Bus 27    6,029,251      Method and Apparatus for
Temperature Sensing 28    6,138,177      System and Method of Pin Programming
and Configuration 29    6,567,875      USB Data Serializer



--------------------------------------------------------------------------------

EXHIBIT C



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF TEXAS

MARSHALL DIVISION

 

OPTi INC.

 

Plaintiff

 

v.

 

ADVANCED MICRO DEVICES, INC.,

ATMEL CORPORATION, BROADCOM

CORPORATION, RENESAS

TECHNOLOGY AMERICA, INC.,

SILICON STORAGE

TECHNOLOGY, INC., STANDARD

MICROSYSTEMS CORPORATION,

STMICROELECTRONICS, INC. AND

VIA TECHNOLOGIES, INC.

   §


§

§

§

§

§

§

§

§

§
§
§

§

§

§

§

  

 

 

 

Civil Action No. 2:07-cv-278-TJW

 

JURY TRIAL DEMANDED

STIPULATION OF DIMISSAL WITHOUT PREJUDICE

Plaintiff OPTi, Inc. and Defendant Renesas Technology America, Inc. hereby
announce to the Court that they reached certain agreements regarding the claims
for relief asserted in this cause and that, by reason of those agreements,
pursuant to Rule             , Federal Rules of Civil Procedure, the Parties
hereby agree to a dismissal without prejudice of the claims asserted herein and
further agree that each party shall each bear its own costs and attorneys’ fees.

 

2



--------------------------------------------------------------------------------

SO AGREED AND STIPULATED:

 

Dated: _________, 2008

    Respectfully submitted,             

Sam Baxter

Lead Attorney

Gary S. Kitchen

MCKOOL SMITH, P.C.

Texas State Bar No. 01938000

sbaxter@mckoolsmith.com

gkitchen@mckoolsmith.com

104 E. Houston, Suite 300

Marshall, Texas 75670

Telephone: (903) 923-9000

Telecopier: (903) 927-9099

 

Michael L. Brody

Taras A. Gracey

WINSTON & STRAWN, LLP

mbrody@winston.com

tgracey@winston.com

35 West Wacker Drive

Chicago, Illinois 60601

Telephone: (312) 558-5600

 

ATTORNEYS FOR PLAINTIFF OPTi, INC.

 

3



--------------------------------------------------------------------------------

            

John R. Mercy

Mercy Carter Tidwell, L.L.P.

1724 Galleria Oaks Drive

Texarkana, TX 75503

Telepohone: (903)794-9419

jmercy@texarkanalawyers.com

 

Paul Poirot

Brian Ferguson

Mark Davis

McDERMOTT WILL & EMERY

ppoirot@mwe.com

bferguson@mwe.com

mdavis@mwe.com

600 13th Street N.W.

Washington, D.C.

Telephone: (202)756-8000

 

ATTORNEYS FOR DEFENDANT RENESAS TECHNOLOGY AMERICA, INC.

 

4



--------------------------------------------------------------------------------

CERTIFICATE OF SERVICE

The undersigned certifies that a true and correct copy of the foregoing document
has been served on all counsel of record who are deemed to have consented to
electronic service via the Court’s CM/ECF system:

 

  



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF TEXAS

MARSHALL DIVISION

 

OPTi INC.

 

Plaintiff

 

v.

 

ADVANCED MICRO DEVICES, INC.,

ATMEL CORPORATION, BROADCOM

CORPORATION, RENESAS

TECHNOLOGY AMERICA, INC.,

SILICON STORAGE

TECHNOLOGY, INC., STANDARD

MICROSYSTEMS CORPORATION,

STMICROELECTRONICS, INC. AND

VIA TECHNOLOGIES, INC.

   §


§

§

§

§

§

§

§

§

§
§
§

§

§

§

§

  

 

 

 

Civil Action No. 2:07-cv-278-TJW

 

JURY TRIAL DEMANDED

[PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITHOUT

PREJUDICE

This matter came before the Court on Plaintiff OPTi, Inc.’s and Defendant
Renesas Technology, Inc.’s Stipulation of Dismissal Without Prejudice. Having
considered same, it is hereby, ordered, adjudged and decreed, that all claims
asserted herein between Plaintiff OPTi Inc. and Defendant Renesas Technology
America, Inc. are dismissed without prejudice, each party to bear its own costs
and attorneys’ fees.

SO ORDERED.